           Case 1:18-cv-09567-ER Document 32 Filed 04/13/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CAMILO BERNAL,
                                 Plaintiff,

                   – against –
                                                                   ORDER
TRES AMIGOS CORP., d/b/a LA
                                                               18 Civ. 9567 (ER)
PULPERIA, TRES MOSQUETEROS
CORP., d/b/a LA PULPERIA, and CARLOS
BARROZ, VICTOR MEDINA, and
ANTHONY MEA, JR., individually,
                                 Defendants.

RAMOS, D.J.:

         Plaintiff filed the instant suit on October 18, 2018. Doc. 1. On September 21, 2020, the

Court granted Defendants’ counsel’s motion to withdrawal. Doc. 29. On September 29, 2020,

the Court denied Plaintiff’s request to direct Defendants’ outgoing counsel to provide Plaintiff

with Defendants’ current contact information. Doc. 31. Since then, there has been no activity in

this matter. Accordingly, Plaintiff is directed to submit a status report by April 27, 2021. Failure

to comply could result in the Court dismissing the case under Federal Rule of Civil Procedure

41.

         SO ORDERED.

Dated:    April 13, 2021
          New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.
